J-S16019-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES DAVID BARBER                         :
                                               :
                       Appellant               :   No. 1541 MDA 2021


      Appeal from the Judgment of Sentence Entered November 19, 2021,
               in the Court of Common Pleas of Dauphin County,
             Criminal Division at No(s): CP-22-CR-0005488-2018.


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                   FILED: AUGUST 23, 2022

        James David Barber appeals from the judgment of sentence imposed

after the trial court found him guilty of failing to stop at the scene of an

accident involving damage to an attended vehicle and driving with a

suspended license.1 Upon review, we affirm.

        This matter arises from the following facts, which are fully detailed in

the trial court’s Rule 1925(a) opinion. On August 25, 2018, Ashley Nimmons

and her two daughters went to a local pizzeria in Harrisburg, Pennsylvania,

and parked her car in front of the shop. While she waited in her car, Nimmons

saw a charcoal gray or navy blue truck approach from behind and park in front

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S.A. §§ 3743(a) and 1543(a).
J-S16019-22



of her car. Three light-skinned African-Americans got out of the truck and

moved some items into the building next to the pizza shop. The driver of the

truck was around 40; the other two were much younger.

      Shortly thereafter, Nimmons went into the shop to get her order; her

daughters stayed in the car. Inside, she saw the man who had been driving

the truck. The man left the restaurant with his food. While waiting for her

food, Nimmons heard a “big boom.” When she turned around, she saw that

the truck had hit the front of her vehicle. As she started to go outside, the

truck quickly pulled away. Nimmons did not get the license plate number or

see who was driving the truck as it pulled away.

      Upon investigation, the police learned that Barber had been helping his

son move into his mother’s residence, located above the pizza shop, on the

day of the accident.   Nimmons’ description of the person driving the truck

matched a picture of Barber.

      When the police interviewed Barber, he admitted he owned a gray

pickup truck but claimed that he let his son use it to move on the day of the

accident. His son then brought the truck back to him. In response, the officer

asked Barber who took his son back to his mother’s. Barber changed his story

and admitted that he was in the truck the night of the accident but that his

son was driving; when they were done moving, they both took the truck back

to Barber’s.   The officer again asked Barber who took his son back to his

mother’s place above the pizza shop. Barber, again, changed his story and

admitted that he drove the truck back to his residence after they were done

                                    -2-
J-S16019-22



moving. The officer reminded Barber that his license was suspended, which

Barber acknowledged but then became animated and combative towards the

officer. Barber told the officer he did not want to talk to him anymore and

hung up the phone. Barber was charged with failing to stop at the scene of

an accident involving damage to attended vehicle and driving while his license

was suspended.

      Following a bench trial, the court found him guilty of both offenses. The

court sentenced him to 9 months of probation for the accident offense and 30

days of house arrest with electronic monitoring for the suspension offense, to

run concurrently.

      Barber filed this timely appeal. Barber and the trial court complied with

Pennsylvania Rule of Appellate Procedure 1925.

      Barber raises the following single issue on appeal:

      I. Was the evidence presented at trial insufficient to establish
      beyond a reasonable doubt that [Barber] was the person
      operating the vehicle on the night of August 25, 2018, and
      therefore insufficient to establish [Barber] violated 75 Pa.C.S.A. §
      3743(a) and § 1543(a) of the [] Vehicle Code?

Barber’s Brief at 6.

      Barber challenges the sufficiency of the evidence to convict him of failing

to stop at the scene of an accident involving an attended vehicle and driving

while his license was suspended. Specifically, Barber claims that the

Commonwealth failed to establish that he was the one driving the truck that

hit Nimmons’ vehicle. Barber’s Brief at 13.



                                      -3-
J-S16019-22



     In reviewing a sufficiency of the evidence claim, this Court:

     must determine whether the evidence admitted at trial, as well as
     all reasonable inferences drawn therefrom when viewed in the
     light most favorable to the verdict winner, are sufficient to support
     all elements of the offense. Additionally, we may not reweigh the
     evidence or substitute our own judgment for that of the fact
     finder. The evidence may be entirely circumstantial as long as it
     links the accused to the crime beyond a reasonable doubt.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011) (citations

omitted). “Because evidentiary sufficiency is a question of law, our standard

of review is de novo and our scope of review is plenary.” Commonwealth v.

Diamond, 83 A.3d 119, 126 (Pa. 2013).

     The offense of failing to stop at the scene of an accident involving

damage to an attended vehicle provides, in relevant part:

     (a) General rule.—The driver of any vehicle involved in an accident
     resulting only in damage to a vehicle or other property which is
     driven or attended by any person shall immediately stop the
     vehicle at the scene of the accident or as close thereto as possible
     but shall forthwith return to and in every event shall remain at the
     scene of the accident until he has fulfilled the requirements of
     section 3744 (relating to duty to give information and render aid).
     Every stop shall be made without obstructing traffic more than is
     necessary.

75 Pa.C.S.A. § 3743(a).

     The offense of driving with a suspended license provides:

     (a) Offense defined. --Except as provided in subsection (b), any
     person who drives a motor vehicle on any highway or trafficway
     of this Commonwealth after the commencement of a suspension,
     revocation, or cancellation of the operating privilege and before
     the operating privilege has been restored is guilty of a summary
     offense . . . .


                                     -4-
J-S16019-22



75 Pa.C.S.A. § 1543(a).2

       Here, viewing the evidence in the light most favorable to the

Commonwealth as the verdict winner, we conclude that the evidence was

sufficient to prove beyond a reasonable doubt that Barber failed to stop at the

scene of the accident. As the trial court aptly explained:

       it is undisputed that there was an accident which involved damage
       to [] Nimmons' vehicle, and it was undisputed that the individual
       who caused the accident drove away from the scene without
       stopping and remaining at the scene of the accident as required
       by law. Moreover, there was plenty of circumstantial evidence to
       establish that [Barber's] truck was the vehicle that caused the
       accident, and that [Barber] was driving the truck at the time the
       accident occurred.

       Although Nimmons was not completely sure of the color of the
       truck that struck her vehicle, she recalled that it was either navy
       blue or gray. Tammi Rudy confirmed that at the time and location
       where the accident was alleged to have occurred, [Barber] was
       helping to move his son into her home and was using his gray
       pick-up truck to do so. This testimony placed [Barbers’] truck in
       the location of the accident at the time that it was alleged to have
       occurred.

       As for who was driving the truck, Nimmons' testimony suggested
       that it was [Barber] driving the truck rather than either of his sons.
       Nimmons acknowledged that there were two younger individuals

____________________________________________


2 We note that section 1543 provides various sentences for the violation of
this offense depending on the number of violations. We further observe that
the sentencing provisions of sections 1543(b)(1.1)(i) and (b)(1)(ii) have been
held to be unconstitutional as they only provide a minimum, and not also a
maximum, term of incarceration. See Commonwealth v. Eid, 249 A.3d
1030 (Pa. 2021); Commonwealth v. Jackson, 271 A.3d 1286 (Pa. Super.
2022). Here, however, because Barber had six prior violations, the court
sentenced Barber to the mandatory minimum, i.e., “a fine of not less than
$1,000 and . . . imprisonment for not less than 30 days but not more than six
months,” pursuant to 75 Pa.C.S.A. § 6503(a.1). Because the sentence under
this statute provides a minimum and maximum term, it is not illegal.

                                           -5-
J-S16019-22


      helping to move items out of the truck, but she did identify the
      older individual as the driver of the vehicle, rather than either of
      the younger individuals. Moreover, while [Barber] initially claimed
      to police that his son was the only driver of the truck on the night
      in question, [Barber] changed his story multiple times, and,
      ultimately, he admitted that while his son drove the truck to
      Mama's Pizza, it was [he, Barber,] that drove the vehicle away
      from the scene after he helped his son with the moving. Therefore,
      [Barber’s] own statement to police placed him in the driver's seat
      of his truck at the time that the accident was alleged to have
      occurred, since Nimmons' testimony established that the accident
      occurred as the vehicle was driving away from the vicinity of
      Mama's Pizza.

Trial Court Opinion, 1/19/22, at 6-7.

      The evidence also was sufficient to prove beyond a reasonable doubt

that Barber drove the night of the accident while his license was suspended.

As discussed above, the evidence demonstrated that Barber was driving the

night of the accident.    Barber admitted to the police that his license was

suspended at the time of the accident, which was confirmed at trial when the

Commonwealth presented a certified copy of his driving record.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2022




                                     -6-
J-S16019-22




              -7-